Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

DETAILED ACTION

Response to Amendment
2.	Applicant’s amendment to the claims, filed on May 26, 2021, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on May 26, 2021, regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with Greg (Cheng-Kang) Hsu on August 26, 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
The following claims are amended:


	Line 6 change “blocking layer;” to “blocking layer, wherein the first blocking layer prevents the first etching stop layer from being formed directly above the first conductive feature;”

Claim 3 is canceled.

Claim 21,
	Line 8 change “ and” to “
	Lines 9-12 change “etching the second dielectric layer and the conformal etching stop layer to form a via hole exposing the metal line, wherein after etching the second dielectric layer and the conformal etching stop layer, the self-aligned etching stop layer extends beyond an end of the conformal etching stop layer to form a step” to
“etching the second dielectric layer and conformal etching stop layer to form a via hole exposing the metal line,  after etching the second dielectric layer and the conformal etching stop layer, wherein a portion of the conformal etching stop layer remains on the metal line.”

Claim 25,
	Line 2 change “further comprising, before forming the first dielectric layer surrounding the metal line:” to “forming the metal layer before forming the first dielectric layer  further comprising:”
Lines 4-6 change “forming a second etching stop layer over the substrate, wherein the second etching stop has an opening; forming a metal bulk layer over the second etching stop layer” to “forming lower etching stop layer over the substrate, wherein the lower etching stop layer has an opening; forming a metal bulk layer over the lower etching stop layer”

Add new claim 28:
28. (New) The method for forming the interconnect structure as claimed in claim 1, further comprising:
forming a source/drain feature over the substrate; and
forming a contact plug on the source/drain feature, wherein the first dielectric layer is formed over the contact plug, and the first conductive feature is electrically connected to the source/drain feature through the contact plug.

Allowable Subject Matter
5.	Claims 1-2, 4-12, 14-15, 21-23 and 25-28 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

6.	Claim 1, “forming a first etching stop layer over the first dielectric layer and exposing the first blocking layer, wherein the first blocking layer prevents the first etching stop layer from being formed directly above the first conductive feature … etching the first metal bulk layer to form a second conductive feature electrically connected to the first conductive feature; and after forming the second conductive feature, forming a second dielectric layer to surround the second conductive feature” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Claim 11, “a conformal etching stop layer along an upper surface and a sidewall of the second self-aligned etching stop layer and an upper surface of the metal line; forming a third dielectric layer over the conformal etching stop layer; etching the third dielectric layer and the conformal etching stop layer to form a via hole exposing the metal line” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 11 incorporate allowable subject matter.

8.	Claim 21, “etching the second dielectric layer and the conformal etching stop layer to form a via hole exposing the metal line, the self-aligned etching stop layer extends beyond an end of the conformal etching stop layer to form a step after etching the second dielectric layer and the conformal etching stop layer, wherein a portion of the conformal etching stop layer remains on the metal line” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 21 incorporate allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
US 6,255,151 B1 – Figs. 33-37 the dielectric layer element 66 is formed after forming conductive elements 64&65;
US 2008/0197393 A1 – Figs. 2A-B conductive layer elements 119&122 in Fig. 2A versus a single piece conductive layer elements 106 or 108 in Fig. 2B;
US 2019/0148289 A1 – Figs. 2-3 vs 6-7, and 13-15; 
US 6,287,958 B1 – Figs. 1-6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/SAMUEL PARK/Examiner, Art Unit 2818